Citation Nr: 9933277	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-34 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to December 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is medical evidence of a current cervical spine 
abnormality.

2.  There is no lay or medical evidence of a cervical spine 
injury incurred by the veteran in service.

3.  There is no medical evidence of a nexus between an injury 
sustained or a disease contracted during service and any 
current cervical spine disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal 

Circuit (Federal Circuit) held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In the present case, there is medical evidence that suggests 
a current cervical spine abnormality.  A May 1997 private 
videofluoroscopic evaluation of the cervical spine indicates 
"anterolisthesis secondary to ligamentous instability at the 
C3-4 level with a retrolisthesis secondary to ligamentous 
instability at the C2-3 through the C4-5 levels.  In addition 
there is damage to the alar, accessory and transverse 

ligaments."  The Board notes that this finding, however, is 
contradicted by a March 1997 VA examination report which 
concludes a negative impression of a cervical spine condition 
and indicates "The bone density is normal in appearance.  
The vertebral bodies are aligned, with no evidence for 
subluxation or fractures.  The soft tissues are within normal 
limits as well, and the visualized airways patent."  Despite 
this contradiction, the Board concludes that conflicting 
medical evidence of a current diagnosis should not prevent a 
claim from being established as well grounded, but rather 
such conflicts should be resolved or reconciled when or if 
the claim is considered on the merits.  Therefore, the Board 
finds that there is sufficient medical evidence of a current 
disability and that the first element of a well grounded 
claim has been satisfied.  

With regard to the second element of a well grounded claim - 
evidence of an in-service occurrence or aggravation of a 
disease or injury - the veteran indicates a September 1978 
in-service automobile accident as the cause of his current 
cervical spine abnormality.  The veteran incurred head trauma 
in this accident, which precipitated a November 1980 rating 
decision granting him service connection for organic brain 
syndrome with brain trauma (rated 30 percent disabling from 
December 1978).  However, there is neither lay nor medical 
evidence that the veteran incurred a cervical spine injury or 
was treated for such as a result of the September 1978 
accident.  In fact, the veteran's separation medical 
examination report (issued just three months subsequent to 
the automobile accident) notes the occurrence of a head 
injury and loss of memory or amnesia incurred by the veteran 
in service, but indicates that he had a "normal" spine.  
Further, although he was treated regularly over the next 
several years for complications resulting from his head 
trauma, the records compiled pursuant to that treatment do 
not show that he complained of, or was treated for, a 
cervical spine disorder.  The Board therefore finds that it 
is not plausible the veteran incurred a cervical spine injury 
in service, and that this element of his claim is not well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) and Caluza.  


The Board notes that, even if it were plausible that the 
veteran's September 1978 automobile accident caused a 
cervical spine injury, he nonetheless has not satisfied the 
third element of a well grounded claim for service 
connection.  There are no medical opinions contained in any 
of the veteran's post-service medical records relating any 
current cervical spine disorder(s) to any in-service injury 
or disease.  The report of the May 1997 private 
videofluoroscopic evaluation of the cervical spine indicates 
that "there is anterior wedging of the body of C5 secondary 
to ancient trauma" but no opinion is rendered regarding the 
origin of such trauma or whether it could be related to any 
in-service injury or disease incurred by the veteran.  Any 
statements by the veteran or his representative with respect 
to the date of onset and etiology of the veteran's current 
cervical spine abnormality are not competent as neither the 
veteran nor his representative are shown to have medical 
expertise or to otherwise be qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that even if the veteran did incur a cervical 
spine injury in service (a point we are not conceding), such 
injury would be considered acute and transitory, since there 
is no evidence establishing either continuity of 
symptomatology, or a nexus between the veteran's present 
cervical spine abnormality and any in-service injury.  See 
38 C.F.R. § 38 C.F.R. § 3.303(b), (d) (1999).

Because no medical evidence has been presented or secured to 
render plausible a claim that a post-service cervical spine 
disorder diagnosed nearly 20 years after service had its 
onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  

See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection for a cervical spine disorder, at any time. 


ORDER

A claim for service connection for a cervical spine disorder 
is not well grounded and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

